                  Case 19-24331-PDR   Doc 124    Filed 05/06/21        Page 1 of 4
    [Type hereJ                       Ralph L. Sanders                      Case 19-bk-24331-PDR


        Objection to Mr. Stewart's motion to remove my home from Stay Protection
                                           _                                  ()[l(_,f Cl I


                                                                SB • -..=ntJPTCY COURT
                                                          rnifiIERNDISTRICT oF FLORIDA
                                                         S FORT LAUDERDALE DMSION
    Dear Honorable Judge Peter D. Russin

    UNITED STATES BANKRUPTCY COURT
                                                              I   MAY 06 2021       l
                                                         FILEI'   LL     RECEIVED
    United States Courthouse 299 E. Broward Blvd.

    Courtroom: 301 / Chambers: Room 303

    Fort Lauderdale, FL 33301

    Bankruptcy Case 19-bk-24331-PDR                               Date: April 30, 2021



    Your Honor




           Small Business Administration was surprised when one of their

    clients called them to out if they use Title Insurance on their loans such as

    mine. Mr. Stewart's proposal to remove my home from Bankruptcy

    protection does not help anyone, including his firm. After I found the Title

    Insurance for the amounts of $292,000, my home, and $313,000 for Mr.

    Stewart, the path and schedule became considerably shorter to pay off my

    creditors and build a new home for the future family living here by using the

    proceeds from the homeowners' insurance.



                                         Case id 19-bk-24331-PDR
                                                                                      #J-
                                                                                    Page 1 of 4




\
              Case 19-24331-PDR          Doc 124      Filed 05/06/21      Page 2 of 4
[Type here]                                Ralph L. Sanders                     Case 19-bk-24331-PDR


The time window to get the homeowner insurance proceeds is running

close to being closed.

The logic that is being used to evict someone seems.




Knowledge of Falsity

The specific act that constitutes the crime of perjury is not the false statement itself but rather the
oath or affirmation that the statement is true.

Most perjury statutes require proof that a person acted with knowledge of the falsity of the
statement. The federal statute requires that a person acted "willfully," while Ohio's statute says the
person must have acted "knowingly." Defendants may claim that they believed the statement to be
true and that they, therefore, did not have the required mental state.




Even Mr. Stewart, a creditor, is suggesting staying until May 31, 2021. I

have until May 31, 2021, to come up with the money per creditor.




                                               Case id 19-bk-24331-PDR
                      Case 19-24331-PDR                       Doc 124             Filed 05/06/21          Page 3 of 4
[Type here]                                                     Ralph L. Sanders                              Case 19-bk-24331-PDR



    Re: \Nh:,t is the: piiyoff th;-,; B~JYr.1 s ,;, I 1•9 to acce:)t 0 1c-2.-13:: 1 Loan ID 1Y c,45"424

           Nicole Reed
                                                                                        ·1   '.;:




  :S:,cole Reec,




  ':'.\ot licensed to practice law




Please let us rebuild.




Sincerely

PROSE

Ralph Levi Sanders

561 SW 60th ave

                                                                     Case id 19-bk-24331-PDR
                                                                                                                        ?IL
                                                                                                                    Page 3 of 4
              Case 19-24331-PDR   Doc 124    Filed 05/06/21     Page 4 of 4
[Type here)                       Ralph L. Sanders                  Case 19-bk-24331-PDR


Plantation, Fl. 33317

754.801. 7097




                                      Case id 19-bk-24331-PDR
